Citation Nr: 0323129	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-11 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for pes 
planus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran had verified active service from December 1972 to 
February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for pes planus in a 
rating decision dated in September 1982; the veteran did not 
file an appeal to that decision.  

3.  Evidence received since the September 1982 rating 
decision is either duplicative or cumulative of evidence 
previously received or does not bear directly and 
substantially on the matter under consideration.  


CONCLUSIONS OF LAW

1.  The September 1982 rating decision that denied service 
connection for pes planus is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(2002).  

2.  New and material evidence sufficient to permit a 
reopening of the veteran's claim of service connection for 
pes planus has not been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West. 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2002).  

Review of the claims folder reveals compliance with the new 
statutory provisions. That is, by way of the April 1998 
rating decision and the July 1999 decision review officer 
decision; notice to the veteran of the denial and 
notification of what constitutes new and material evidence; 
development efforts; statement of the case (SOC) dated in 
March 1999; and the supplemental statement of the case (SSOC) 
provided in December 2002, the RO provided the veteran and 
his representative with the applicable laws and regulations 
and gave notice as to the kind of evidence required to 
substantiate his claim.  In addition, the December 2002 SSOC 
contained the provisions of the VCAA and the implementing VA 
regulations.  Thus, the Board is satisfied that the RO has 
duly provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  
Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West 2002), which stated that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
the amendments to 38 C.F.R. § 3.156(a), defining new and 
material evidence, are effective only for claims received on 
or after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  In this case, the veteran's claim was 
filed prior to August 29, 2001, and therefore, these changes 
are not applicable in the present case.

Analysis

In September 1982, the RO denied service connection for a 
bilateral foot disorder.  Evidence of record at the time 
included service medical records, outpatient treatment 
records and the veteran's claim.  The RO noted that the 
veteran's enlistment examination showed that the veteran 
suffered from pes planus.  After enlisting, the veteran 
experienced repeated pain and difficulty marching, running or 
standing for long periods of time.  The diagnosis was severe 
pes planus with severe tarsal arthritic changes.  A Medical 
Board convened and determined that the veteran was medically 
unfit for enlistment because of his severe pes planus.  The 
Medical Board determined that the condition existed prior to 
service and that there was nothing to indicate that there was 
any aggravation during his very short period of military 
service.  Post-service outpatient reports showed complaints 
regarding the foot.  

The veteran was notified of the September 1982 decision and 
his appellate rights.  The veteran never filed a notice of 
disagreement with that rating; thus, that rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

Evidence received since the September 1982 rating decision 
consists of VA outpatient records dated from September 1985 
to September 1991, private outpatient records, and VA 
outpatient records dated from December 2000 to March 2003.  

The evidence associated with the claims folder since 
September 1982 is merely contemporaneous treatment reports.  
There is no evidence suggesting that the veteran's pes planus 
and arthritis did no preexist service and no evidence that 
the disability was aggravated by service.  Indeed, none of 
the evidence addressed the veteran's period of service at 
all.  VA has always accepted that the veteran has severe pes 
planus with associated arthritic changes; however, there is 
no evidence that the disability is related to service in any 
way.  

In conclusion, the Board finds that evidence received since 
the September 1982 rating decision is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim is not reopened, and the appeal is denied.  
38 U.S.C.A. § 5108. 



ORDER

New and material evidence not having been submitted, the 
veteran's claim is denied.  



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

